             Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   06/29/2020
                                                                      §
    In re:                                                            §    Chapter 11
                                                                      §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                           §    Case No. 20-33233 (DRJ)
                                                                      §
                                      Debtors.                        §    (Joint Administration Requested)
                                                                      §
                                                                      §                    7
                                                                           Re: Docket No. __

                        ORDER (I) AUTHORIZING
               THE DEBTORS TO FILE A CONSOLIDATED LIST
            OF CREDITORS AND A CONSOLIDATED LIST OF THE
  50 LARGEST UNSECURED CREDITORS, (II) WAIVING THE REQUIREMENT
TO FILE A LIST OF EQUITY SECURITY HOLDERS, AND (III) AUTHORIZING THE
DEBTORS TO REDACT CERTAIN PERSONAL IDENTIFICATION INFORMATION

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to file

a consolidated creditor matrix and list of the 50 largest general unsecured creditors in lieu of

submitting separate mailing matrices and creditor lists for each Debtor, (b) waiving the

requirement to file a list of equity security holders, and (c) authorizing the Debtors to redact certain

personal identification information, all as more fully set forth in the Motion; and upon the First

Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334;

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that

this Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Motion in this district is proper


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.
2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 2 of 8




pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a

hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors are authorized to file a single consolidated Creditor Matrix for all of

these chapter 11 cases.

       2.      The Debtors are authorized to file a consolidated Top 50 List.

       3.      The requirement that Debtor entity Chesapeake Energy Corporation file a list of its

equity security holders pursuant to Bankruptcy Rule 1007(a)(3) is waived.

       4.      Any requirement that Debtor Chesapeake Energy Corporation provide notice

directly to equity security holders under Bankruptcy Rule 2002(d) is waived, and the Debtors are

authorized to serve the notices required under Bankruptcy Rule 2002(d) on the registered holders

of Debtor Chesapeake Energy Corporation’s equity securities.

       5.      The Debtors are authorized to redact (a) the home addresses of individuals listed

on the Creditor Matrix, Schedules and Statements, or similar document filed with the Court and

(b) names and address information in respect of individuals protected by the GDPR. The Debtors

shall provide an unredacted version of the Creditor Matrix, Schedules and Statements, and any

other filings redacted pursuant to this Order) to (x) the Court, the United States Trustee for the




                                                 2
        Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 3 of 8




Southern District of Texas (the “U.S. Trustee”), counsel to the administrative agent under the

Debtors’ proposed debtor-in-possession credit facility, counsel to the administrative agent under

the Debtors’ prepetition revolving credit facility, counsel to an official committee of unsecured

creditors appointed in these chapter 11 cases (if any), and (y) upon request reasonably related to

these chapter 11 cases, any party in interest, each subject to the restrictions of the GDPR; provided

that any receiving party shall not transfer or otherwise provide such unredacted document to any

person or entity not party to the request. The Debtors shall inform the U.S. Trustee promptly after

denying any request for an unredacted document pursuant to this Order.

       6.      Service of the Notice of Commencement attached hereto as Exhibit 1 on all parties

listed on the Creditor Matrix at least 21 days prior to the meeting of creditors under section 341 of

the Bankruptcy Code shall satisfy the requirements of Bankruptcy Rules 2002(a) and 2002(f).

       7.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       8.      Notice of the Motion satisfies the requirements of the Bankruptcy Local Rules and

the Complex Procedures.

       9.      Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of

this Order are immediately effective and enforceable upon its entry.

       10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       11.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated:Signed:  June 29,
        ___________,     2020.
                      2020

                                                     DAVID  R. JONES
                                                      ____________________________________
                                                     UNITED  STATES
                                                      DAVID R.  JONESBANKRUPTCY JUDGE
                                                      UNITED STATES BANKRUPTCY JUDGE



                                                 3
Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 4 of 8




                            Exhibit 1

                 Proposed Notice of Commencement
                     Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 5 of 8



 Information to identify the case:


 Debtor:           Chesapeake Energy Corporation, et al.                                                EIN:     XX-XXXXXXX

                   Name



 United States Bankruptcy Court for the Southern District of Texas

 Case Number:          20-33233 (DRJ)                                           Date case filed for Chapter 11: June 28, 2020


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                           12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect
debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the
stay can be required to pay actual and punitive damages and attorney’s fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

 The staff of the bankruptcy clerk’s office cannot give legal advice.


Do not file this notice with any proof of claim or other filing in the case.
1.   Debtors’ full name: See chart below.


     List of Jointly Administered Cases



     NO.                     DEBTOR                                        Prior Names                           CASE NO.                 EIN #
       1     Chesapeake Energy Corporation                 N/A                                                 Case No. 20-33233       XX-XXXXXXX
       2     Brazos Valley Longhorn Finance Corp.          N/A                                                 Case No. 20-33234       XX-XXXXXXX
       3     Brazos Valley Longhorn, L.L.C.                WildHorse Resource Development Corporation          Case No. 20-33236       XX-XXXXXXX
       4     Burleson Sand LLC                             N/A                                                 Case No. 20-33252          N/A
       5     Burleson Water Resources, LLC                 N/A                                                 Case No. 20-33238          N/A
       6     Chesapeake AEZ Exploration, L.L.C.            N/A                                                 Case No. 20-33235       XX-XXXXXXX
       7     Chesapeake Appalachia, L.L.C.                 N/A                                                 Case No. 20-33247       XX-XXXXXXX
       8     Chesapeake E&P Holdings, L.L.C.               Chesapeake E&P Holding Corporation                  Case No. 20-33237       XX-XXXXXXX
       9     Chesapeake Energy Louisiana, LLC              Chesapeake Energy Louisiana Corporation             Case No. 20-33240       XX-XXXXXXX
                                                           Chesapeake Energy Marketing, Inc.;
      10     Chesapeake Energy Marketing, L.L.C.           Chesapeake OK Nat Gas Supply, L.L.C.;               Case No. 20-33244       XX-XXXXXXX
                                                           Millennium Gas Partners LLC
                                                           Chesapeake BE, L.L.C.;
      11     Chesapeake Exploration, L.L.C.                Gothic Production, L.L.C.;                          Case No. 20-33239       XX-XXXXXXX
                                                           CHK Utica Preferred Holdings, L.L.C.
                    Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 6 of 8


                                                       Boyington Land, L.L.C.;
                                                       NHCS, L.L.C.;
                                                       Nichols Hills Market, L.L.C.;
                                                       Sayre Property Development, L.L.C.;
                                                       Waterford Land Company, LLC;
            Chesapeake Land Development Company,       Atrium Towers, L.L.C.;
      12                                                                                               Case No. 20-33262       XX-XXXXXXX
            L.L.C.                                     Barnes Veritas Holdings, L.L.C.;
                                                       East Classen Property Development, L.L.C.;
                                                       Grandmark Acquisiiton, L.L.C.;
                                                       Property Development Capital, L.L.C.;
                                                       Paradise Road Real Estate Company, L.L.C.;
                                                       Wilshire Holdings, L.L.C.;
      13    Chesapeake Louisiana, L.P.                 N/A                                             Case No. 20-33242       XX-XXXXXXX
                                                       Chesapeake Midstream Development, L.P.;
                                                       Arkansas Midsream Gas Services Corp.;
                                                       AMGS, L.L.C.;
      14    Chesapeake Midstream Development, L.L.C.                                                   Case No. 20-33246       XX-XXXXXXX
                                                       Chesapeake Midstream Holdings, L.L.C.;
                                                       Chesapeake West Texas Gathering, L.L.C.;
                                                       Chesapeake Midstream Management, L.L.C.;
      15    Chesapeake NG Ventures Corporation         N/A                                             Case No. 20-33254       XX-XXXXXXX
                                                       Chesapeaake Operating, Inc.;
                                                       Afterdot, L.L.C.;
                                                       Castlebrook, L.L.C.;
                                                       Chesapeake Equipment Finance, L.L.C.;
      16    Chesapeake Operating, L.L.C.                                                               Case No. 20-33249       XX-XXXXXXX
                                                       Eagle Well Service, Inc.;
                                                       CHK Services Holdings, L.L.C.;
                                                       Mineral Acquisition Management, L.L.C.;
                                                       Chesapeake Plaza, L.L.C.
      17    Chesapeake Plains, L.L.C.                  N/A                                             Case No. 20-33260       XX-XXXXXXX
                                                       Chesapeake Royalty Company;
      18    Chesapeake Royalty, L.L.C.                                                                 Case No. 20-33251       XX-XXXXXXX
                                                       CHK-MAC, L.L.C.
      19    Chesapeake VRT, L.L.C.                     Cheapeake VRT Corp.                             Case No. 20-33241       XX-XXXXXXX
      20    Chesapeake-Clements Acquisition, L.L.C.    N/A                                             Case No. 20-33264       XX-XXXXXXX
      21    CHK Energy Holdings, Inc.                  CHK Holdings Corporation                        Case No. 20-33232       XX-XXXXXXX
      22    Chesapeake NGV Leasing Company, L.L.C.     N/A                                             Case No. 20-33248       XX-XXXXXXX
      23    CHK Utica, L.L.C.                          N/A                                             Case No. 20-33250       XX-XXXXXXX
      24    Compass Manufacturing, L.L.C.              N/A                                             Case No. 20-33257       XX-XXXXXXX
      25    EMLP, L.L.C.                               N/A                                             Case No. 20-33265       XX-XXXXXXX
      26    Empress Louisiana Properties, L.P.         N/A                                             Case No. 20-33269       XX-XXXXXXX
      27    Empress, L.L.C.                            N/A                                             Case No. 20-33255       XX-XXXXXXX
      28    Esquisto Resources II, LLC                 N/A                                             Case No. 20-33243       XX-XXXXXXX
      29    GSF, L.L.C.                                N/A                                             Case No. 20-33267       XX-XXXXXXX
      30    MC Louisiana Minerals, L.L.C.              N/A                                             Case No. 20-33253       XX-XXXXXXX
      31    MC Mineral Company, L.L.C.                 N/A                                             Case No. 20-33256       XX-XXXXXXX
      32    MidCon Compression, L.L.C.                 N/A                                             Case No. 20-33263       XX-XXXXXXX
      33    Nomac Services, L.L.C.                     N/A                                             Case No. 20-33270       XX-XXXXXXX
            Northern Michigan Exploration Company,
      34                                               N/A                                             Case No. 20-33271       XX-XXXXXXX
            L.L.C.
      35    Petromax E&P Burleson, LLC                 N/A                                             Case No. 20-33261          N/A
      36    Sparks Drive SWD, Inc.                     N/A                                             Case No. 20-33245       XX-XXXXXXX
      37    WHE AcqCo., LLC                            N/A                                             Case No. 20-33268          N/A
      38    WHR Eagle Ford, LLC                        N/A                                             Case No. 20-33258          N/A
      39    WildHorse Resources II, LLC                WildHorse Merger Sub, LLC                       Case No. 20-33259       XX-XXXXXXX
            WildHorse Resources Management
                                                       N/A                                             Case No. 20-33266       XX-XXXXXXX
      40    Company, LLC
      41    Winter Moon Energy Corporation             Green Mountain Drilling, L.L.C.                 Case No. 20-33272       XX-XXXXXXX


2.     All other names used in the last 8 years:                See chart above.

3.     Address: 6100 N Western Ave, Oklahoma City, Oklahoma 73118

4. Debtors’ attorneys:
JACKSON WALKER L.L.P.
Matthew D. Cavenaugh (TX Bar No. 24062656)                      Debtors’ notice and claims agent (for court documents and case information
Jennifer F. Wertz (TX Bar No. 24072822)                         inquiries):
Kristhy M. Peguero (TX Bar No. 24102776)
Veronica A. Polnick (TX Bar No. 24079148)                       If by First-Class Mail:
1401 McKinney Street, Suite 1900                                Chesapeake Energy Corporation
Houston, Texas 77010                                            Claims Processing Center
Telephone:          (713) 752-4200                              c/o Epiq Bankruptcy Solutions, LLC
                                                                P.O. Box 4419
     Official Form 309F (For Corporations or Partnerships)                              Notice of Chapter 11 Bankruptcy Case
                    Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 7 of 8


Facsimile:           (713) 752-4221                                Beaverton, OR 97076-4419
Email:               mcavenaugh@jw.com
                     jwertz@jw.com                                 If by Hand Delivery or Overnight Mail:
                     kpeguero@jw.com                               Chesapeake Energy Corporation
                     vpolnick@jw.com                               Claims Processing Center
                                                                   c/o Epiq Bankruptcy Solutions, LLC
KIRKLAND & ELLIS LLP                                               10300 SW Allen Blvd.
KIRKLAND & ELLIS INTERNATIONAL LLP                                 Beaverton, OR 97005
Patrick J. Nash, Jr., P.C.
Marc Kieselstein, P.C.                                             U.S. toll-free: 855-907-2082
Alexandra Schwarzman                                               International: +1 503-520-4448
300 North LaSalle Street                                           Email: chesapeakeinfo@epiqglobal.com
Chicago, Illinois 60654                                            Case website: https://dm.epiq11.com/chesapeake
Telephone:            (312) 862-2000
Facsimile:            (312) 862-2200
Email:                patrick.nash@kirkland.com
                      marc.kieselstein@kirkland.com
                      alexandra.schwarzman@kirkland.com




5. Bankruptcy clerk’s office                                       United States Courthouse                           Hours open: Monday − Friday
Documents in this case may be filed at this address.               515 Rusk Avenue                                              8:00 AM − 5:00 PM
                                                                   Houston, Texas 77002                                Contact phone: 713-250-5500
You may inspect all records filed in this case at this office or
online at www.pacer.gov.                                           All documents in this case are available free
                                                                   of charge on the website of the Debtors’
                                                                   notice and claims agent at
                                                                   https://dm.epiq11.com/chesapeake.

6.     Meeting of Creditors                                        Time and Date: [●], 2020

The debtor’s representative must attend the meeting to be          The meeting may be continued or adjourned         Location: To be Determined
questioned under oath. Creditors may attend, but are not           to a later date. If so, the date will be on the
required to do so.                                                 court docket.

7.     Proof of claim deadline:                                    Deadline for filing proof of claim:               Not yet set. If a deadline is set,
                                                                                                                     notice will be sent at a later time.

                                                                   A proof of claim is a signed statement describing a creditor’s claim. A proof of
                                                                   claim form may be obtained at www.uscourts.gov or any bankruptcy clerk’s office.

                                                                   Your claim will be allowed in the amount scheduled unless:
                                                                      Your claim is designated as disputed, contingent or unliquidated;
                                                                      You file a proof of claim in a different amount; or
                                                                      You receive another notice

                                                                   If your claim is not scheduled or if your claim is designated as disputed, contingent,
                                                                   or unliquidated, you must file a proof of claim or you might not be paid on your
                                                                   claim and you might be unable to vote on a plan. You may file a proof of claim
                                                                   even if your claim is scheduled.

                                                                   You may review the schedules at the bankruptcy clerk’s office or online at
                                                                   www.pacer.gov

                                                                   Secured creditors retain rights in their collateral regardless of whether they file a
                                                                   proof of claim. Filing a proof of claim submits a creditor to the jurisdiction of the
                                                                   bankruptcy court, with consequences a lawyer can explain. For example, a secured
                                                                   creditor who files a proof of claim may surrender important nonmonetary rights,
                                                                   including the right to a jury trial.

8.     Exception to discharge deadline                             You must start a judicial proceeding by filing a complaint if you want to have a
                                                                   debt excepted from discharge under 11 U.S.C. § 1141(d)(6)(A).
The bankruptcy clerk’s office must receive a complaint and         Deadline for filing the complaint: To be Determined
     Official Form 309F (For Corporations or Partnerships)                                  Notice of Chapter 11 Bankruptcy Case
                    Case 20-33233 Document 137 Filed in TXSB on 06/29/20 Page 8 of 8


any required filing fee by the following deadline.

9.     Creditors with a foreign address                      If you are a creditor receiving notice mailed to a foreign address, you may file a
                                                             motion asking the court to extend the deadlines in this notice. Consult an attorney
                                                             familiar with United States bankruptcy law if you have any questions about your
                                                             rights in this case.

10. Filing a Chapter 11 bankruptcy case                      Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is
                                                             not effective unless the court confirms it. You may receive a copy of the plan and
                                                             a disclosure statement telling you about the plan, and you may have the opportunity
                                                             to vote on the plan. You will receive notice of the date of the confirmation hearing,
                                                             and you may object to confirmation of the plan and attend the confirmation hearing.
                                                             Unless a trustee is serving, the debtor will remain in possession of the property and
                                                             may continue to operate its business.

11. Discharge of debts                                       Confirmation of a chapter 11 plan may result in a discharge of debts, which may
                                                             include all or part of your debt. See 11 U.S.C. § 1141(d). A discharge means that
                                                             creditors may never try to collect the debt from the debtor except as provided in
                                                             the plan. If you want to have a particular debt owed to you excepted from the
                                                             discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding
                                                             by filing a complaint and paying the filing fee in the bankruptcy clerk’s office by
                                                             the deadline.




     Official Form 309F (For Corporations or Partnerships)                            Notice of Chapter 11 Bankruptcy Case
